    Case 1:18-cv-08865-AJN Document 33-1 Filed 03/22/19 Page 1 of 8




                   EXHIBIT 9




0
       Case 1:18-cv-08865-AJN Document 33-1 Filed 03/22/19 Page 2 of 8




From: Newell, Walker S <newellw@SEC.GOV>
Date: Thursday, Sep 20, 2018, 11:12 PM
To: Farina, Steve <SFarina@wc.com>, Campos, Roel C. <roel.campos@hugheshubbard.com>
Cc: Peikin, Steven <peikinst@SEC.GOV>, Avakian, Stephanie <avakians@SEC.GOV>, Choi, Jina
<ChoiJ@sec.gov>, Schneider, Erin <SchneiderE@sec.gov>
Subject: In the Matter of Tesla Motors, Inc. (SF-4082)

Steve & Roel:
         
Attached are drafts of a (1) complaint; (2) consent; and (3) final judgment concerning your
client Elon Musk.  Please provide factual corrections, if any, by the close of business
tomorrow.
         
Regards,
         
Walker Newell
Counsel | Division of Enforcement
U.S. Securities & Exchange Commission
44 Montgomery Street, Suite 2800
San Francisco, California 94104
(415) 705-2325 | newellw@sec.gov
 
 
 
          Case 1:18-cv-08865-AJN Document 33-1 Filed 03/22/19 Page 3 of 8


 1 JINA L. CHOI (N.Y. Bar No. 2699718)
   ERIN E. SCHNEIDER (Cal. Bar No. 216114)
 2 CHERYL L. CRUMPTON (DC Bar No. 483776)
   crumptonc@sec.gov
 3 STEVEN BUCHHOLZ (Cal. Bar No. 202638)
   buchholzs@sec.gov
 4 E. BARRETT ATWOOD (Cal. Bar No. 291181)
   atwoode@sec.gov
 5 BERNARD B. SMYTH (Cal. Bar No. 217741)
   smythb@sec.gov
 6 WALKER S. NEWELL (Cal. Bar No. 282357)
   newellw@sec.gov
 7
   Attorneys for Plaintiff
 8 SECURITIES AND EXCHANGE COMMISSION
   44 Montgomery Street, Suite 2800
 9 San Francisco, California 94104
   Telephone: (415) 705-2500
10 Facsimile: (415) 705-2501

11
                                  UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                             SAN JOSE DIVISION
14
     SECURITIES AND EXCHANGE COMMISSION, Case No. ________________
15
                   Plaintiff,
16
            v.                                            CONSENT OF DEFENDANT
17                                                        ELON MUSK
   ELON MUSK,
18 TESLA, INC.

19                 Defendants.
20

21          1.     Defendant Elon Musk (“Defendant”) waives service of a summons and the complaint
22 in this action, enters a general appearance, and admits the Court’s jurisdiction over Defendant and

23 over the subject matter of this action.

24          2.     Without admitting or denying the allegations of the complaint (except as provided
25 herein in paragraph 13 and except as to personal and subject matter jurisdiction, which Defendant

26 admits), Defendant hereby consents to the entry of the final Judgment in the form attached hereto (the

27 “Final Judgment”) and incorporated by reference herein, which, among other things:

28                 (a)     permanently restrains and enjoins Defendant from violation of Section 10(b) of


     CONSENT OF ELON MUSK                                                            SEC V. MUSK, ET AL.
                                                                                   CASE NO. __________
          Case 1:18-cv-08865-AJN Document 33-1 Filed 03/22/19 Page 4 of 8


 1                         the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
 2                         78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5];
 3                 (b)     orders Defendant to pay a civil penalty in the amount of $10,000,000 under
 4                         Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]; and
 5                 (c)     requires Defendant to comply with the undertaking set forth in this Consent
 6                         and incorporated in the Final Judgment.
 7         3.      Defendant acknowledges that the civil penalty paid pursuant to the Final Judgment
 8 may be distributed pursuant to the Fair Fund provisions of Section 308(a) of the Sarbanes-Oxley Act

 9 of 2002, as amended. Regardless of whether any such Fair Fund distribution is made, the civil

10 penalty shall be treated as a penalty paid to the government for all purposes, including all tax

11 purposes. To preserve the deterrent effect of the civil penalty, Defendant agrees that he shall not,

12 after offset or reduction of any award of compensatory damages in any Related Investor Action based

13 on Defendant’s payment of disgorgement in this action, argue that he is entitled to, nor shall he

14 further benefit by, offset or reduction of such compensatory damages award by the amount of any

15 part of Defendant’s payment of a civil penalty in this action (“Penalty Offset”). If the court in any

16 Related Investor Action grants such a Penalty Offset, Defendant agrees that he shall, within 30 days

17 after entry of a final order granting the Penalty Offset, notify the Commission’s counsel in this action

18 and pay the amount of the Penalty Offset to the United States Treasury or to a Fair Fund, as the

19 Commission directs. Such a payment shall not be deemed an additional civil penalty and shall not be

20 deemed to change the amount of the civil penalty imposed in this action. For purposes of this

21 paragraph, a “Related Investor Action” means a private damages action brought against Defendant by

22 or on behalf of one or more investors based on substantially the same facts as alleged in the

23 Complaint in this action.

24         4.      Defendant agrees that he shall not seek or accept, directly or indirectly, reimbursement
25 or indemnification from any source, including but not limited to payment made pursuant to any

26 insurance policy, with regard to any civil penalty amounts that Defendant pays pursuant to the Final

27 Judgment, regardless of whether such penalty amounts or any part thereof are added to a distribution

28 fund or otherwise used for the benefit of investors. Defendant further agrees that he shall not claim,

     CONSENT OF ELON MUSK                          2                               SEC V. MUSK, ET AL.
                                                                                 CASE NO. __________
         Case 1:18-cv-08865-AJN Document 33-1 Filed 03/22/19 Page 5 of 8


 1 assert, or apply for a tax deduction or tax credit with regard to any federal, state, or local tax for any
 2 penalty amounts that Defendant pays pursuant to the Final Judgment, regardless of whether such

 3 penalty amounts or any part thereof are added to a distribution fund or otherwise used for the benefit

 4 of investors.

 5         5.      Defendant undertakes to:
 6                 (a)     resign from his role as Chairman of the Board of Directors of Tesla, Inc.
 7                         (“Chairman”) within fifteen (15) days of the filing of this Consent and agree
 8                         not to seek reelection or to accept an appointment as Chairman for a period of
 9                         two years thereafter;
10                 (b)     comply with all mandatory procedures implemented by Tesla, Inc. (the
11                         “Company”) regarding the oversight and approval of all of his public
12                         statements relating to the Company made in any format, including, but not
13                         limited to, posts on social media (e.g., Twitter), the Company’s website (e.g.,
14                         the Company’s blog), press releases, and investor calls; and
15                 (c)     certify, in writing, compliance with undertaking (a) set forth above. The
16                         certification shall identify the undertaking, provide written evidence of
17                         compliance in the form of a narrative, and be supported by exhibits sufficient
18                         to demonstrate compliance. The Commission staff may make reasonable
19                         requests for further evidence of compliance, and Defendant agrees to provide
20                         such evidence. Defendant shall submit the certification and supporting
21                         material to Steven Buchholz, Assistant Regional Director, U.S. Securities and
22                         Exchange Commission, 44 Montgomery Street, 28th Floor, San Francisco, CA
23                         94104, with a copy to the Office of Chief Counsel of the Enforcement
24                         Division, 100 F Street NE, Washington, DC 20549, no later than fourteen (14)
25                         days from the date of the completion of the undertaking.
26         6.      Defendant waives the entry of findings of fact and conclusions of law pursuant to Rule
27 52 of the Federal Rules of Civil Procedure.

28         7.      Defendant waives the right, if any, to a jury trial and to appeal from the entry of the

     CONSENT OF ELON MUSK                            3                               SEC V. MUSK, ET AL.
                                                                                   CASE NO. __________
          Case 1:18-cv-08865-AJN Document 33-1 Filed 03/22/19 Page 6 of 8


 1 Final Judgment.
 2         8.      Defendant enters into this Consent voluntarily and represents that no threats, offers,
 3 promises, or inducements of any kind have been made by the Commission or any member, officer,

 4 employee, agent, or representative of the Commission to induce Defendant to enter into this Consent.

 5         9.      Defendant agrees that this Consent shall be incorporated into the Final Judgment with
 6 the same force and effect as if fully set forth therein.

 7         10.     Defendant will not oppose the enforcement of the Final Judgment on the ground, if
 8 any exists, that he fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

 9 hereby waives any objection based thereon.

10         11.     Defendant waives service of the Final Judgment and agrees that entry of the Final
11 Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant of its

12 terms and conditions. Defendant further agrees to provide counsel for the Commission, within thirty

13 days after the Final Judgment is filed with the Clerk of the Court, with an affidavit or declaration

14 stating that Defendant has received and read a copy of the Final Judgment.

15         12.     Consistent with 17 C.F.R. § 202.5(f), this Consent resolves only the claims asserted
16 against Defendant in this civil proceeding. Defendant acknowledges that no promise or

17 representation has been made by the Commission or any member, officer, employee, agent, or

18 representative of the Commission with regard to any criminal liability that may have arisen or may

19 arise from the facts underlying this action or immunity from any such criminal liability. Defendant

20 waives any claim of Double Jeopardy based upon the settlement of this proceeding, including the

21 imposition of any remedy or civil penalty herein. Defendant further acknowledges that the Court’s

22 entry of a permanent injunction may have collateral consequences under federal or state law and the

23 rules and regulations of self-regulatory organizations, licensing boards, and other regulatory

24 organizations. Such collateral consequences include, but are not limited to, a statutory

25 disqualification with respect to membership or participation in, or association with a member of, a

26 self-regulatory organization. This statutory disqualification has consequences that are separate from

27 any sanction imposed in an administrative proceeding. In addition, in any disciplinary proceeding

28 before the Commission based on the entry of the injunction in this action, Defendant understands that

     CONSENT OF ELON MUSK                            4                             SEC V. MUSK, ET AL.
                                                                                 CASE NO. __________
          Case 1:18-cv-08865-AJN Document 33-1 Filed 03/22/19 Page 7 of 8


 1 he shall not be permitted to contest the factual allegations of the complaint in this action.
 2         13.     Defendant understands and agrees to comply with the terms of 17 C.F.R. § 202.5(e),
 3 which provides in part that it is the Commission’s policy “not to permit a defendant or respondent to

 4 consent to a judgment or order that imposes a sanction while denying the allegations in the complaint

 5 or order for proceedings,” and “a refusal to admit the allegations is equivalent to a denial, unless the

 6 defendant or respondent states that he neither admits nor denies the allegations.” As part of

 7 Defendant’s agreement to comply with the terms of Section 202.5(e), Defendant: (i) will not take

 8 any action or make or permit to be made any public statement denying, directly or indirectly, any

 9 allegation in the complaint or creating the impression that the complaint is without factual basis; (ii)

10 will not make or permit to be made any public statement to the effect that Defendant does not admit

11 the allegations of the complaint, or that this Consent contains no admission of the allegations, without

12 also stating that Defendant does not deny the allegations; (iii) upon the filing of this Consent,

13 Defendant hereby withdraws any papers filed in this action to the extent that they deny any allegation

14 in the complaint; and (iv) stipulates solely for purposes of exceptions to discharge set forth in Section

15 523 of the Bankruptcy Code [11 U.S.C. § 523] that the allegations in the complaint are true, and

16 further, that any debt for disgorgement, prejudgment interest, civil penalty or other amounts due by

17 Defendant under the Final Judgment or any other judgment, order, consent order, decree or settlement

18 agreement entered in connection with this proceeding, is a debt for the violation by Defendant of the

19 federal securities laws or any regulation or order issued under such laws, as set forth in Section

20 523(a)(19) of the Bankruptcy Code [11 U.S.C. § 523(a)(19)]. If Defendant breaches this agreement,

21 the Commission may petition the Court to vacate the Final Judgment and restore this action to its

22 active docket. Nothing in this paragraph affects Defendant’s: (i) testimonial obligations; or (ii) right

23 to take legal or factual positions in litigation or other legal proceedings in which the Commission is

24 not a party.

25         14.     Defendant hereby waives any rights under the Equal Access to Justice Act, the Small
26 Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to seek from

27 the United States, or any agency, or any official of the United States acting in his or her official

28 capacity, directly or indirectly, reimbursement of attorney’s fees or other fees, expenses, or costs

     CONSENT OF ELON MUSK                           5                               SEC V. MUSK, ET AL.
                                                                                  CASE NO. __________
          Case 1:18-cv-08865-AJN Document 33-1 Filed 03/22/19 Page 8 of 8


 1 expended by Defendant to defend against this action. For these purposes, Defendant agrees that
 2 Defendant is not the prevailing party in this action since the parties have reached a good faith

 3 settlement.

 4         15.     Defendant agrees that the Commission may present the Final Judgment to the Court
 5 for signature and entry without further notice.

 6         16.     Defendant agrees that this Court shall retain jurisdiction over this matter for the
 7 purpose of enforcing the terms of the Final Judgment.

 8

 9
     Dated: September __, 2018
10                                                        Elon Musk

11
          On ______________, 2018, _____________________, a person known to me, personally
12 appeared before me and acknowledged executing the foregoing Consent.

13

14                                                ____________________________________
                                                  Notary Public
15                                                Commission expires:
16

17
     Approved as to form:
18

19 __________________________
   Steve Farina
20 Williams & Connolly

21 725 Twelfth Street N.W.
   Washington, DC 20005
22 Attorney for Defendant

23

24

25

26

27

28

     CONSENT OF ELON MUSK                            6                              SEC V. MUSK, ET AL.
                                                                                  CASE NO. __________
